ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, either alone or combined, does not teach the limitation “select, based on the transform class, a template for coding a value related to a transform coefficient at a row and a column of the transform block, wherein the template identifies relative neighboring locations of the transform coefficient in the transform block” combined with transform classes. While transform classes, and vertical and horizontal directions of applying transforms were known in the art at the time of the claimed invention, Applicant's very specific and narrow claimed structure is considered patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Karczewicz US20170142448A1 discloses when multiple neighboring transform units exist, video encoder 20 and video decoder 30 may use the first previously coded neighboring transform unit to select the context models for current coefficient; and [0177] An example of the local template is given in FIG. 6. For an 8×8 transform block, X denotes the coefficient located at the current scan position and x.sub.i with iε[0,4] denotes the neighbors covered by the local template. Zhang suggests ([0094] The context model for each bin can be selected based on the type of syntax element, bin position in syntax element (binIdx), luma/chroma information, neighboring information, etc.) and ([0135] entropy encoding unit 56 may use the i-th bins of transform coefficients located in local template 140 for context modeling of the corresponding i-th bin of a transform coefficient that is being encoded currently. According to some implementations, entropy encoding unit 56 may use multiple templates to perform the parallelized bin context modeling of this disclosure. In one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; or (ii) modes; or (iii) the position of the current transform coefficients within the current transform unit or coefficient group (CG); or (iv) color component information, such as luma and/or chroma component information.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Alison Slater/            Primary Examiner, Art Unit 2487